*111By the Court,
Bronson, J.
The proceedings were not
conducted in the most formal manner. The parties went before the arbitrators without the aid of counsel; they submitted their own statements and explanations, and the witnesses on both sides were examined without being sworn. The counsel for Messrs. Pfeiffer and Wissman, consider this last fact as fatal to the award, and it was said at the bar that on this ground the award was vacated by the Superior Court. No objection was made before the arbitrators to the course which was pursued, and the parties must be taken to have consented that the witnesses should be examined without being sworn. It is true that Mr. Bremeyer, the principal clerk of Pfeiffer and Wissman mentioned to one of the arbitrators that a particular witness had not been sworn, and was answered that it was not necessary; and at a subsequent period he told another of the arbitrators that he thought a particular witness should be sworn, and received for answer that there was no occasion for it. In these answers Mr. Bremeyer apparently acquiesced' without objection. And besides, nothing was said to the arbitrators as a body, and they could not but have supposed that they were going on with the full assent of both parties. If referees had proceeded in this manner without objection, it would not have furnished a sufficient ground for setting aside their report. Much less is it a, reason for annuling the award of arbitrators.
The other objections to the award are still less important, and were not much pressed upon the argument. We think the award should not have been vacated, and the order of the court below must therefore be reversed.
When the order vacating an award is reversed, the proceedings are either to be remitted to the court from which they were removed, to proceed.thereon; or the court of review may proceed after due notice to the party complaining of the award, to modify or confirm the same in the same manner, and with the like effect as if application for that purpose had been originally made to such court. (2 It. S„ 544, §§ 20, 21.) The plaintiffs in error desire an order of / this court confirming the award. But the statutes require *112a notice to the defendants in error. The proper course will therefore be, to require them to show cause at a special term why the award should not be confirmed. If no sufficient cause shall be shown, the plaintiffs in error will then be entitled to perfect a judgment of reversal, and to a judgment in their favor upon the award (§§ 9, 14, 15.)
Ordered accordingly